Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on 08/24/2022 has been fully considered in preparing for this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2022 and 08/24/2022 were filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 12, 13, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 15, and 17 of US. Patent No. 11,398,005 (Patent ‘005, hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of current claims 2, 3, 12, 13, and 20 are already included in claims 1, 5, 9, 15, and 17 of Patent ‘005. See tables below
Current Application 17/469,703
US. Patent No. 11,398,005
2, 3, 12, 13, and 20
1, 5, 9, 15, and 17, respectively



Current Application 17/469,703
US. Patent No. 11,398,005
2. A method of operating a graphics processing system that includes a graphics processor operable to render frames, 
the method comprising: the graphics processor, when rendering a frame, rendering the frame twice, the rendering the frame twice comprising: 

rendering a first version of a frame; and 
rendering a second version of the frame; 

wherein the graphics processor renders the first version of the frame in its entirety, but only renders a portion but not all of the second version of the frame; and the method further comprising: 

comparing the rendered portion of the second version of the frame to a corresponding rendered portion of the first version of the frame; and 


determining whether the rendered portion of the second version of the frame matches the corresponding portion of the first version of the frame based on the results of the comparison; and 
(from current claim 2)
the graphics processor: 
when rendering the first version of the frame, generating a set of information representative of the content of the portion of the first version of the frame; and 
when rendering the portion of the second version of the frame, generating a set of information representative of the content of the portion of the second version of the frame; and 

wherein the comparison process comprises comparing the set of information representative of the content of the portion of the second version of the frame to the set of information representative of the content of the corresponding portion of the first version of the frame.

1. A method of operating a graphics processing system that includes a graphics processor operable to render frames, 
the method comprising: the graphics processor, when rendering a frame, rendering the frame twice, the rendering the frame twice comprising: 

rendering a first version of the frame; 
generating a set of information representative of the content of the first version of the frame; rendering a second version of the frame; and generating a set of information representative of the content of the second version of the frame; the method further comprising: 

comparing the set of information indicative of the content of the first version of the frame to the set of information indicative of the content of the second version of the frame; and 
determining whether the first and second versions of the frame match or not based on the results of the comparison; 














wherein: 
the frame that is being rendered comprises a frame that is to be used for rendering subsequent frames to be rendered, and the method further comprises when it is determined that the first and second versions of the frame match, the graphics processor rendering one or more subsequent frames using one of the first and second versions of the frame; or 

the frame that is being rendered comprises a frame for display, and the method further comprises when it is determined that the first and second versions of the frame match, the graphics processor outputting one of the first and second versions of the frame for display; or 

the method further comprises, when it is determined that the first and second versions of the frame do not match, performing an error operation.


From the table above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of Patent ‘005 to be as currently claimed because the method of rendering of the first and second versions of the frame in both current application and Patent 005 are very similar, and all the limitations of claims 2, 3, 12, 13, and 20 are already included in claims 1, 5, 9, 15, and 17 of Patent ‘005.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the scope of current claims with the newly added limitation is very similar to the parent application which is now US. Patent No. 11,398,005. On November 02, 2022 the examiner called the Attorney to file a Terminal disclaimer to resolve the remaining issue but did not result in a timely manner.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611